37 So. 3d 272 (2009)
UNITED AUTOMOBILE INSURANCE COMPANY, Petitioner,
v.
HOLLYWOOD INJURY REHABILITATION CENTER a/a/o Raysa Menendez, Respondent.
No. 3D08-2504.
District Court of Appeal of Florida, Third District.
December 30, 2009.
Rehearing Denied July 7, 2010.
Lara J. Edelstein, for petitioner.
Sostchin and Pessin, and Gregg Pessin; Dean A. Mitchell, Ocala, for respondent.
Before RAMIREZ, C.J., and COPE, J. and SCHWARTZ, Senior Judge.
PER CURIAM.
The issues raised in this petition for writ of certiorari are identical to those raised in United Automobile Insurance Company. v. Santa Fe Medical Center, a/a/o Telmo Lopez, 21 So. 3d 60 (Fla. 3d DCA 2009). On the authority of that opinion, we conclude that the trial court, sitting in its appellate capacity, departed from the essential requirements of law when it affirmed a summary judgment and imposed sanctions against petitioner United Automobile Insurance Company and/or its counsel. Therefore, we grant the petition for writ of certiorari.
Petition granted, decision quashed.